Citation Nr: 1226196	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non-service connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel
INTRODUCTION

The appellant is the widow of a veteran who served on active duty from August 1968 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran died in August 2008.  The immediate cause of death listed on his death certificate was pancreatic carcinoma.  Chronic kidney disease and arthritis were listed as significant conditions contributing to death.

2.  The preponderance of the evidence indicates that the Veteran was not diagnosed with pancreatic carcinoma or chronic kidney disease during service or within one year of separation from service.

3.  At the time of the Veteran's death, service connection had been established for degenerative joint disease of the right and left knees, separately evaluated as 10 percent disabling.  The combined evaluation was 20 percent.  

4.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  

5.  The appellant has not provided evidence of countable family income for a surviving spouse with no dependents, minus unreimbursed medical expenses, sufficient to establish entitlement to death pension benefits for any period on appeal.

6.  At the time of the Veteran's death, he did not have any pending claims before VA.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for establishing a claim for entitlement to non-service connected death pension benefits are not met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2011).

3.  The criteria for establishing a claim for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2008 and September 2009 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

The March 2009 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions, and what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions.  As such, the Board concludes that while the letter provided the information to the appellant prescribed in Hupp.  

To the extent that the September 2009 letter did not fulfill the notice requirements established, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non- prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge that (a) the Veteran was not service connected for pancreatic cancer or chronic kidney disease at the time of his death and was service-connected for degenerative joint disease (or arthritis) of the bilateral knees and (b) that she needed medical evidence to establish a link between the cause of his death and his active duty, to include his service-connected disabilities.  The appellant and her representative discussed the Veteran's service-connected knee disabilities in multiple communications with VA.  The claimant's knowledge can also be imputed to her through her representative and during the appellate period she has been represented by an experienced Veterans Service Organization.  

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

Since the Board has concluded that the preponderance of the evidence is against the claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The record indicates that the Veteran was in receipt of benefits from the Social Security Administration (SSA) from 2004.  The Board concludes that any documents in possession of SSA would not be of benefit in adjudicating the current claims, as such records would have been produced at least 4 years prior to the Veteran's death and not relate or discuss the proximate or contributory causes of that death.  As such, a remand to obtain such records would serve no useful purpose.  All records identified by the appellant as relating to the claims have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A VA opinion was provided in October 2008, which addressed the claim for service connection for cause of death.  The examiner reviewed the claims file.  The Board finds the report and opinions to be thorough and complete.  Therefore, the Board finds these opinions are sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include arthritis, malignant tumors, and nephritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  The Board notes the claims file does not include a diagnosis of pancreatic carcinoma, chronic kidney disease, or other evidence of malignant tumors in service or within one year of service.  As such, service connection on a presumptive basis is not warranted for any of the above conditions.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in August 2008.  The immediate cause of death listed on his death certificate was pancreatic carcinoma.  Chronic kidney disease and arthritis were listed as significant conditions contributing to death.

At the time of the Veteran's death, service connection had been established for degenerative joint disease of the right and left knees, separately evaluated as 10 percent disabling.  The combined evaluation was 20 percent.  

Although somewhat unclear, the appellant appears to concede that the primary cause of the Veteran's death was pancreatic cancer, for which the Veteran was not service-connected.  Instead, the appellant's substantive appeal contends that the Veteran should not have been drafted into service given his multiple health problems at that time, which eventually resulted in his medical discharge after several months of service.  In support of this contention, the appellant both cited and provided the Veteran's August 1968 Report of Medical History at induction that listed prior problems including a history of mumps, cramps in the legs, hernia, bone or joint deformity, and trick or locked knee.  As the basis for the Veteran's military separation was for knee problems and there is no indication of problems with complications from the mumps or pre-service hernia repair, the Board finds it clear that the appellant is contending that the Veteran's service-connected bilateral knee disabilities contributed substantially or materially to cause his death because they were of such severity that they resulted in debilitating effects and a general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other diseases causing death.  

The claims file indicates that the Veteran's right knee degenerative joint disease was service-connected in a November 2005 rating decision and assigned a 10 percent rating.  In a November 2006 rating decision, the Veteran's left knee degenerative joint disease was service-connected as secondary to his right knee degenerative joint disease and a separate 10 percent rating assigned.  VA orthopedic examinations in October 2005 and November 2006 primarily showed bilateral knee arthritis with pain on extended sitting or walking, with flare-ups of pain as bad as 10 out of 10 and treatment with acetaminophen.  Approximately one year before his death, in August 2007, the Veteran was afforded another VA orthopedic examination.  At that time, the Veteran reported bilateral knee pain, weakness, occasional instability, locking, and stiffness, with pain between 5 and 10 out of 10.  The Veteran reported treatment with Tylenol, knee brace, and heating pad.  He indicated the knee pain caused moderate to severe effects on daily activities.  The Veteran indicated that he had stopped working in 2004 due to poor vision and diabetes mellitus.  On examination, the Veteran had full bilateral extension and right knee flexion to 90 degrees (with pain from 60 to 90 degrees) and left knee flexion to 100 degrees (with pain from 80 to 100 degrees).  There was bilateral stiffness and tenderness, as well as minimal diffuse swelling on the left.  Repetitive motion did not result in further decreased motion.  The diagnosis was mild bilateral degenerative joint disease.

In October 2007, the Veteran was diagnosed with pancreatic cancer and had a Whipple procedure.  In July 2008, the Veteran was hospitalized for dehydration and acute on chronic renal failure following oral chemotherapy with concurrent radiation therapy.  At that time, the Veteran declined further radiation therapy and opted for comfort measures instead.  Home hospice was established.  The July 2008 discharge summary listed 6 primary diagnoses (dehydration, acute on chronic renal failure, uremia, persistent nausea/vomiting secondary to the above, pancreatic cancer, and diabetes), which did not include the Veteran's service-connected bilateral knee disabilities.  

On August [redacted], 2008, the Veteran was admitted for hospice care related to pancreatic cancer.  The Veteran passed away the following day.  The August [redacted], 2008 death summary listed the final discharge diagnoses as: pancreatic cancer, advanced, status post chemotherapy and radiation therapy; hospice care due to pancreatic cancer; chronic pain due to pancreatic cancer; malnutrition; chronic nausea and vomiting; constipation due to decreased mobility and effects of narcotic medication; respiratory insufficiency; chronic kidney failure; incontinence; impaired skin integrity with potential for further impairment; and diabetes mellitus, type 2.  The discussion section noted the diagnosis of pancreatic cancer in October 2007, notification of the severe nature of his cancer in April 2008, the loss of 70 pounds after diagnosis, the attempts to do chemotherapy and radiation therapy, and the Veteran's choice for palliative care.  Thereafter, the Veteran had fallen 3 times in the month preceding his death and the appellant did not have sufficient assistance to care for him at home.  For those reasons, he was admitted on August [redacted], 2008.  On admission, the Veteran was on nasal oxygen, had no movement except opening his eyes slightly wider when his name was called, had rhonchi and wheezes bilaterally, and regular heart rate and rhythm.  The Veteran was actively dying on admission and thereafter progressed rapidly towards death.  He was unable to swallow, had no active movements of the body, and was unable to meet his activities of daily living without total care.  

As noted above, the immediate cause of death listed on his death certificate was pancreatic carcinoma.  Chronic kidney disease and arthritis were listed as significant conditions contributing to death.

The RO obtained an October 2008 VA opinion relating to the cause of the Veteran's death.  The examining physician noted detailed review of the claims file.  The physician noted service connection for bilateral knee arthritis and that the cause of the Veteran's death was pancreatic carcinoma, diagnosed in 2007.  The physician concluded:

Review of the records show no evidence that the [service-connected] condition of the knees was in any way a proximate or substantive factor in the veteran's death.  The cause of death was rapidly progressive, termi[n]al carcinoma of the pancreas, and the outcome would have been the same with or without the arthritis of the knees.  Therefore, it is less likely than not the veteran's service connected [degenerative joint disease] of both knees contributed to his death.

Thus, the Board notes potentially conflicting evidence of record with respect to any association between the Veteran's service-connected bilateral knee disabilities and his death.  In that regard, the death certificate listed arthritis as a contributing condition to his death.  

By contrast, a VA physician in October 2008, after reviewing all of the evidence of record that included the death certificate, opined that that the Veteran's service-connected bilateral knee degenerative joint disease did not contribute to or cause his death.  In doing so, the physician referenced supporting clinical data and provided a cogent explanation concerning the rationale for the opinion provided.  As discussed, the physician noted that the main treatment during the Veteran's in-patient stay was for palliative care for pancreatic carcinoma, which was rapidly progressive.  The physician noted that the outcome would have been the same with or without the arthritis of the knees.  Thus, the Board concludes that the physician specifically considered and rejected the contention that the Veteran's service-connected disabilities rendered him materially less capable of resisting the effects of the actual disease primarily causing his death.  As outlined above, these conclusions are supported by the August 2008 death summary that failed to attribute the Veteran's death in any way to his arthritis of the knees.  The Board finds these conclusions compelling and of significantly greater weight than the unsupported attribution in the death certificate indicating that the Veteran's arthritis was a contributing factor in his death.  Thus, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities were a contributory cause of his death.

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his service-connected disabilities.  However, the most probative medical evidence of record does not support these contentions.  As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements that the Veteran's service-connected disabilities contributed to his death or rendered him less capable of resisting the effects of other diseases that primarily caused his death are substantially outweighed by the conclusions of the October 2008 VA physician's opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Death Pension

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23 (2011).  

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2011).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2011).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  SSA income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income of the surviving spouse and the Veteran's children in her custody.  38 C.F.R. § 3.23(d)(5).  Such incomes are therefore included as countable income.  Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from a surviving spouse's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Although the Veteran did not specifically claim entitlement to death pension in her September 2008 claim, the RO considered it an inferred claim.  The May 2009 statement of the case (SOC) denied the claim on the basis that the appellant had not submitted any information regarding her income and net worth.  The appellant has not since provided this information.

Thus, there is insufficient evidence to determine whether the appellant's income is below the maximum allowable for death pension purposes and, as discussed, she has failed to provide evidence regarding her income and net worth, despite multiple communications requesting the necessary information.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. 3.1000 (a) (2011) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  In this case, the appellant's claim was timely filed.

The facts in this case are undisputed.  The Veteran died in August 2008.  Prior to his death, the appellant has not claimed that the Veteran had any pending claims for benefits or otherwise that there was evidence in the claims file at the date of his death establishing entitlement to benefits. 

In Jones v. West, the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

A "claim for VA benefits pending on the date of death" is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d)(5).  In this case, the Veteran filed a claim for compensation and/or pension in March 2004.  In a May 2004 rating decision, the RO granted entitlement to non-service connected pension benefits.  In March 2005, the Veteran filed a claim for entitlement to service connection for left and right knee conditions.  These claims were granted in November 2006 and November 2005 rating decisions, respectively.  In June 2007, the Veteran filed a claim for increased ratings for his service-connected left and right knee disabilities.  The separate 10 percent ratings for right and left knee degenerative joint disease were continued in an October 2007 rating decision.  The Veteran did not appeal the decision or otherwise express disagreement with the rating decision.

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has heard the appellant's contentions, and is greatly sympathetic to her position.  The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described above, the benefits sought with regard to her accrued benefits claim are simply precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to VA death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


